Citation Nr: 1543547	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected mechanical back syndrome, to include claimed ankylosing spondylitis, bilateral sacroiliitis, paraspinal spasms, and inflammatory arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The Board remanded these issues in March 2011 for further evidentiary development.  The RO continued the denial of the claims and returned these issues to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's service-connected mechanical back syndrome is not manifested by flexion limited to 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with physician prescribed bed rest.

2.  The Veteran does not meet the schedular percentage requirements for entitlement to TDIU and the preponderance of the evidence shows that his service-connected disability does not preclude him from securing and following some form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for mechanical back syndrome, to include claimed ankylosing spondylitis, bilateral sacroiliitis, paraspinal spasms, and inflammatory arthritis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5237 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in January 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected disability has increased in severity. He was notified of the types of medical or lay evidence that was for consideration in rating the disabilities at issue, including evidence as to the impact of his disability on his employment and daily life.  The letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  The Veteran was also notified of how VA determines the Veteran's disability rating and effective date.

Regarding the Veteran's claim for TDIU, a letter dated in October 2011 satisfied the duty to notify provisions.  Specifically, the letter informed the Veteran of what evidence was necessary to substantiate his claim for TDIU to include on an extra-schedular basis.  The letter notified the Veteran in order to support his claim, the evidence must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and or physical tasks required to get or keep substantial employment and he must meet the disability percentage requirement specified in 38 C.F.R. § 4.16 (i.e., one disability ratable at 60 percent or more OR more than one disability with one disability ratable at 40 percent or more and a combined rating of 70 percent or more).  The Veteran was also informed of the evidence he should provide to support a claim for an extra-schedular evaluation based on exceptional circumstances.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in January 2008 and January 2012, lay statements from the Veteran, and a transcript of the September 2010 Board hearing.  

The January 2008 VA examination report shows that the examiner obtained an oral history of the Veteran's lumbar spine disability and evaluated the Veteran.  He documented in detail the claimed and observed symptoms.  The examiner noted the effect those symptoms have on the Veteran's daily life and employment.  The January 2008 VA examiner did not review the claims file.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiner was aware of the pertinent history of the Veteran's back disability based on the Veteran's statements during the examination.  The January 2012 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran of his lumbar spine symptoms, and evaluated the Veteran.  The examiner documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

These issues were remanded in March 2011 to provide the Veteran with notice as to how to substantiate his claim for TDIU, obtain outstanding VA treatment records from July 2008 to the present, and to provide the Veteran with a VA examination and opinion.  As noted above, a letter dated in October 2011 notified the Veteran of how to substantiate his claim for TDIU.  VA treatment records from June 2008 through March 2012 were associated with the Veteran's claims file (electronic and physical file).  The claims file also contains a VA examination report dated in January 2012.  The January 2012 VA examination report shows that the examiner followed the directions of the Board and provided medical opinions that addressed all of the issues requested in the remand.  Accordingly, the Board finds that there has been substantial compliance with the March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis of Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's mechanical back syndrome is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  38 C.F.R. §§ 4.20 , 4.27.  The assignment of Diagnostic Code 5237 shows that the Veteran's service-connected mechanical back syndrome is rated as analogous to lumbosacral strain. 

Diagnostic Code 5237 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).
	
The Board finds that the preponderance of the evidence of record shows that forward flexion of the thoracolumbar spine was not limited to 30 degrees or less and was not manifested by favorable or unfavorable ankylosis.  Specifically, the VA examiner in January 2008 observed that the Veteran's initial flexion was from zero to 80 degrees with no pain on motion.  Extension was from zero to 15 degrees with no painful motion.  There was also no evidence of pain, fatigue, weakness, lack of endurance, or incoordination following repetitive motion.  However, the examiner noted that there was stiffness present.  The examination revealed no evidence of fixed deformity (ankylosis) of the spine.  The January 2012 VA examination report shows that the Veteran's forward flexion was limited to 45 degrees with objective evidence of painful motion beginning at 35 degrees.  Extension was limited to 15 degrees with objective evidence of painful motion beginning at 10 degrees.  The Veteran's forward flexion after repetitive use testing (three repetitions) did not change and was to 45 degrees.  Although there was evidence of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weightbearing after repetitive use testing, the examiner specifically noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine.  The examination also shows that the Veteran did not have favorable or unfavorable ankylosis.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Therefore, the Veteran is not entitled to an evaluation higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months a4 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The evidence of record shows that the Veteran does not have IVDS.  Furthermore, he has not had at least four weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of mechanical back syndrome have not fluctuated materially during the course of this appeal as to warrant any increased or staged rating.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The January 2008 VA examination shows that the Veteran did not have any bowel, bladder, radiculopathy, or other neurological disability related to his service-connected mechanical back syndrome.  The VA examiner in January 2012 noted that the Veteran had subjective complaints of left leg lumbar radiculopathy, but there were no objective findings.  Therefore, she did not provide a diagnosis of radiculopathy.  However, the examiner documented that the Veteran had mild symptoms of paresthesias and numbness of the left lower extremity.  A February 2012 EMG study revealed that the Veteran's left lower extremity was normal.  The examiner provided an addendum clarifying that the Veteran did not have left leg lumbar radiculopathy due to the lack of objective evidence to support that diagnosis and the radiculopathy discussed in the back template was only based on subjective reports.  Thus, the preponderance of the evidence shows that the Veteran does not have radiculopathy of the left lower extremity.  The January 2012 VA examination also revealed that the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition to include bowel or bladder problems.  In light of the foregoing, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's mechanical back syndrome for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected mechanical back syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected back disorder with the established criteria found in the rating schedule for lumbosacral strain shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the regulations specifically address the functional impact of the Veteran's low back pain and reduced range of motion.  The evidence does not indicate that his mechanical back syndrome have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  Criteria and Analysis for TDIU Claim

The Veteran filed a claim for an increased disability rating for service-connected mechanical back syndrome.  As part of his increased rating claim, the Veteran submitted evidence from his employer that he often missed work due to back problems and it was the company's policy to initiate suspension and termination proceedings when an employee overspent his/her personal leave days.  Thereafter, the Veteran testified at the September 2010 Board hearing that he had lost his job.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the present case, service connection is established for mechanical back syndrome, rated as 20 percent disabling.  The Veteran does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), a veteran can still be awarded TDIU if it is established by the evidence of record that service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. §§ 3.340(a), 3.341(a) and 4.16(b) (2015).

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id. 

The overall evidence of record demonstrates that the Veteran's service-connected disability does not prevent him from obtaining and maintaining a substantially gainful occupation.  In this regard, the Veteran was sent a letter in October 2011 informing him that he may be entitled to compensation at the 100 percent rate if he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  He was asked to complete, sign, and return VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, if he believes he qualifies.  The claims file does not contain a completed VA Form 21-8940.  Furthermore, during the January 2012 VA examination the Veteran reported that he was currently working as a correction officer at the Plainfield prison.  He had worked at the job for one year.  He was also taking classes toward a bachelor's degree in science and he had two years left.  The Veteran noted that he was unemployed for one year before he worked at the Plainfield prison when he was starting school.  The Veteran informed the examiner that his back condition inhibits how he works on a daily basis and that he is limited in lifting.  When working in a physically demanding capacity he tried to hide his back pain to keep his job as a correctional officer.  His back pain decreases his focus and concentration at work and the pain medications can make him sleepy.  The examiner determined that the Veteran's service-connected back disability caused moderate to severe impairment in a physically demanding job that would require heavy lifting, reaching, or prolonged walking/standing and it would cause moderate impairment in a sedentary job. 

As the preponderance of the evidence of record shows that the Veteran has either worked full time or was attending college throughout the appeal period, the Board concludes that the Veteran's service-connected disability does not prevent him from obtaining and maintaining substantial employment.  Therefore, submission to the Director, Compensation and Pension Service for extraschedular consideration is not warranted at this time.  As a preponderance of the evidence is against the claim of entitlement to a TDIU; there is no doubt to be resolved and this appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
ORDER

Entitlement to a disability rating in excess of 20 percent for mechanical back syndrome is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

=Department of Veterans Affairs


